Exhibit 10.1

 

CPI CARD GROUP INC.

OMNIBUS INCENTIVE PLAN

CASH PERFORMANCE UNIT AGREEMENT

This CASH PERFORMANCE UNIT AGREEMENT (this “Agreement”) is made effective as of
March 22, 2017 (the “Grant Date”) by and between CPI Card Group Inc., a Delaware
corporation (the “Company”), and ___________________ (the “Participant”),
pursuant to the CPI Card Group Inc. Omnibus Incentive Plan, as in effect and as
amended from time to time (the “Plan”). Capitalized terms that are not defined
herein shall have the meanings given to such terms in the Plan.

WHEREAS, the Company has adopted the Plan to grant Awards from time to time to
certain key Employees, Directors and Consultants of the Company and its
Subsidiaries or Affiliates;

WHEREAS, the Participant is an Eligible Recipient as contemplated by the Plan;
and

WHEREAS, the Committee has determined that it is in the interest of the Company
to grant this Award to the Participant.

NOW, THEREFORE, in consideration of the premises and subject to the terms and
conditions set forth herein and in the Plan, the parties hereto agree as
follows:

1.         Grant of Cash Performance Units. Subject to and upon the terms and
conditions set forth in this Agreement and in the Plan, the Committee has
granted to the Participant [____ (__)] cash performance units (“Cash Performance
Units”) on the Grant Date and the Participant hereby accepts the grant of the
Cash Performance Units as set forth herein. The target performance value of each
Cash Performance Unit is $1.00 (the “Target Performance Value”). Each Cash
Performance Unit entitles the Participant to a cash payment based on the Target
Performance Value and the Company’s Stock Price Performance during the
applicable Performance Sub-Period (each as defined below). The Participant will
receive payment with respect to up to one-third (1/3) of the Cash Performance
Units for each Performance Sub-Period, depending on performance. Except as
otherwise provided herein, the Cash Performance Units shall have no value until
the applicable vesting date. To the extent that the Committee determines that
Code Section 162(m) applies to any portion of this Award, (a) such portion(s) of
this Award shall be contingent upon shareholder approval of the Plan in
accordance with Code Section 162(m) and the regulations promulgated thereunder
and shall comply with such other requirements as necessary to qualify as
“performance-based compensation” under Code Section 162(m) and (b) if any
portion(s) of this Award would not be deductible under Code Section 162(m), no
payment will be made with respect to such portion(s) of the Award.



1

--------------------------------------------------------------------------------

 



2.         Definitions.  For purposes of this Agreement:

(a)     “Award Percentage” means a percentage determined pursuant to the table
below, based on the Company’s Stock Price Performance:





2

--------------------------------------------------------------------------------

 



 

Payout Level

Award
Percentage

Stock Price Performance

Threshold

50%

-25% or below

 

60%

0%

Target

100%

20%

 

125%

50%

 

150%

100%

Maximum

200%

150% or more

Note: To the extent that the Stock Price Performance is in between the
percentages listed in the table above, the applicable Award Percentage will be
interpolated on a straight-line basis.

(b)     “Closing Stock Price” means the average of the closing prices of the
Company’s Common Stock for each trading day during the thirty (30) day trading
period immediately preceding and including the last day of the Performance
Sub-Period.

(c)     “Opening Stock Price” means the average of the closing prices of the
Company’s Common Stock for each trading day during the thirty (30) day trading
period immediately preceding and including the Grant Date.

(d)     “Performance Period” shall mean the period commencing on the Grant Date
and ending on the third (3rd) anniversary of the Grant Date.

(e)     “Performance Sub-Period” shall mean the sub-periods comprising the
Performance Period, lasting from the Grant Date through, respectively, (i) the
first (1st) anniversary of the Grant Date, (ii) the second (2nd) anniversary of
the Grant Date and (iii) the third (3rd) anniversary of the Grant Date.

(f)     “Stock Price Performance” means the result (positive or negative) of the
following formula (expressed as a percentage): (A – B)/B, where “A” equals the
Closing Stock Price and “B” equals the Opening Stock Price. For purposes of
illustration only, if, for a Performance Sub-Period, the Opening Stock Price
were $10.00 and the Closing Stock Price were $12.00, the Stock Price Performance
would be 20% (or (12-10)/10)).

3.         Timing and Form of Payment. Within two and one-half (2½) months
following  the end of each Performance Sub-Period, but in no event later than
the end of the calendar year following the year in which the Performance
Sub-Period ends, the Company will pay the Participant an amount equal to (a) the
product of the applicable number of Cash Performance Units and the Target
Performance Value, multiplied by (b) the Award Percentage. The amount payable
hereunder shall be subject to tax withholding as required by Section 6.

4.         Termination of Service.  

(a)     Continuous Service Required. Except as may otherwise be provided in the
Participant’s employment or other services agreement with the Company (if
applicable) or as otherwise provided herein, the Cash Performance Units for a
Performance Sub-Period may be earned only if the Participant has remained in
continuous service with the Company or a Subsidiary





3

--------------------------------------------------------------------------------

 



or Affiliate thereof, as applicable, whether as an Employee, Director or
Consultant (“Service”), from the beginning through the end of the applicable
Performance Sub-Period. Upon a termination of the Participant’s Service for any
reason (including for or without Cause or due to the Participant’s voluntary
resignation for any reason) other than due to the Participant’s (i) death or
Disability or (ii) Qualifying Termination (as defined below), the Participant
shall forfeit all Cash Performance Units that have not vested prior thereto
(i.e., the Participant shall forfeit the Cash Performance Units for the
Performance Sub-Period in which the termination of Service occurs and any
subsequent Performance Sub-Period that has not been completed) and shall not be
entitled to receive any distribution with respect to such Cash Performance
Units.

(b)     Termination due to Death or Disability. Notwithstanding the foregoing,
in the event that the Participant’s Service terminates by reason of the
Participant’s death or Disability prior to the end of the Performance Period,
any unvested Cash Performance Units shall vest in full as of the date of such
termination of Service at the greater of (i) the actual Award Percentage
achieved for the immediately preceding Performance Sub-Period or (ii) the target
Award Percentage; provided that, if the Participant’s Service terminates by
reason of the Participant’s death or Disability prior to the end of the first
Performance Sub-Period, any unvested Cash Performance Units shall vest in full
at the target Award Percentage.

5.        Qualifying Terminations Following a Change in Control.

(a)       Qualifying Termination. Notwithstanding any language in the Plan or
the Participant’s employment or other services agreement with the Company to the
contrary, the Cash Performance Units will not vest solely upon a Change in
Control unless such Cash Performance Units are not assumed by the Company’s
successor or converted to an equivalent value award upon substantially the same
terms effective immediately following the Change in Control.  However, the Cash
Performance Units will vest in their entirety at the greater of (i) the actual
Award Percentage achieved for the immediately preceding Performance Sub-Period
or (ii) the target Award Percentage if the Participant experiences a Qualifying
Termination.  A “Qualifying Termination” occurs if, within two (2) years
following a Change in Control, the Participant’s Service is terminated (x) by
the Company without Cause or (y) by the Participant for Good Reason.

(b)       For purposes of this Agreement, “Good Reason” shall have the same
meaning set forth in the Participant’s employment or other services agreement
with the Company.  If the Participant is not party to such an agreement that
defines such term, “Good Reason” shall mean the occurrence of any of the
following circumstances or events:

(i)     a material reduction by the Company of the Participant’s base
compensation (other than pursuant to an across-the-board reduction in base
compensation applicable to similarly situated service providers of the Company);

(ii)    the transfer of the Participant’s principal place of Service to a
location fifty (50) or more miles from its location immediately preceding the
transfer; or

(iii)   the material diminution by the Company of the Participant’s duties or
responsibilities with respect to his or her Service.





4

--------------------------------------------------------------------------------

 



(c)       The Participant will provide the Company with written notice
describing which of the circumstances above is cause for the Good Reason
termination within thirty (30) calendar days after the occurrence of the event
giving rise to the notice.  The Company will have thirty (30) calendar days from
the receipt of such notice to cure the event prior to the Participant exercising
his or her right to terminate for Good Reason and, if not cured, the
Participant’s termination will be effective upon the expiration of such cure
period.

6.         Tax Withholding.  The Company or any Affiliate thereof shall have the
power to withhold, or require the Participant to remit to the Company or such
Affiliate thereof, cash that would otherwise be distributable to the Participant
with respect to the Cash Performance Units in an amount sufficient to satisfy
the federal, state, and local withholding tax requirements, both domestic and
foreign, relating to such transaction, and the Company or such Affiliate thereof
may defer payment of cash until such requirements are satisfied.

7.        Non-Competition, Non-Solicitation and Non-Disparagement.

(a)       Restrictive Covenants. In exchange for good and valuable
consideration, including the Cash Performance Units granted herein, the
sufficiency of which is acknowledged, the Participant agrees as follows (the
“Restrictive Covenants”):

(i)        Non-Competition and Non-Solicitation. During the period of the
Participant’s Service and for one (1) year following the termination thereof,
the Participant shall not and shall cause each of his or her Affiliates not to:

(A)     enter into or engage in any business that competes with the Business
within the Restricted Territory;

(B)     solicit customers, active prospects, business or patronage for any
business, wherever located, that competes with the Business within the
Restricted Territory or sell any products or services for any business, wherever
located, that competes with the Business or could then be provided by the
Business within the Restricted Territory;

(C)     solicit, divert, entice or otherwise take away any employees, customers,
former customers, active prospects, business, patronage or orders of the Company
or any Subsidiary within the Restricted Territory or attempt to do so; or

(D)     counsel, promote or assist, financially or otherwise, any person engaged
in any business that competes with the Business within the Restricted Territory.

(ii)       Non-Disparagement. The Participant shall not, during the period of
his or her Service or at any time thereafter, disparage, denigrate or harass the
Company, any of its Affiliates or any of their respective agents, employees,
managers, shareholders, directors, officers, or partners.

(iii)     Other Covenants. For the avoidance of doubt, the Restrictive Covenants
are in addition to, and not in lieu of, any restrictive covenants to which the
Participant may



5

--------------------------------------------------------------------------------

 





6

--------------------------------------------------------------------------------

 



otherwise be subject, whether under the terms of his or her employment or
services agreement or otherwise.

(iv)       Acknowledgement. The Participant acknowledges that these Restrictive
Covenants are reasonably necessary to protect the Company’s and its clients’ and
business partners’ legitimate business interests.  The Participant also
acknowledges that by serving in the position of ____________________, he/she is
in an executive/management level position and has been entrusted with access to
trade secrets and confidential information that, if made available to
non-Company employees, would cause irreparable harm to the Company because of
the significant time, effort, and expense the Company expended in developing
such trade secrets and confidential information.

(b)       Definitions. For purposes of this Agreement:

(i)       “Business” means manufacturing, personalizing, designing, fulfilling,
packaging, distributing, selling and marketing plastic cards, including, without
limitation, credit cards, debit cards, ATM cards, loyalty cards, gift cards,
membership cards, gaming cards, player tracking cards, casino cards, hotel key
cards, access cards, ID cards, contactless cards, prepaid cards, chip cards, EMV
cards, dual interface cards, and blank cards; and

(ii)       “Restricted Territory” means (A) the United States, Canada, Mexico,
Europe and the United Kingdom; and (B) the geographic area, whether within or
outside of the geographic area described in clause (A), in which reside any
customers with which the Participant had any contact or for which the
Participant had any responsibility (whether indirect, direct or advisory) at the
time of the Participant’s termination of Service or at any time during the two
(2) year period prior to such termination.

(c)       Reasonableness of Restrictions. The Participant agrees that the scope
and duration of the Restrictive Covenants are reasonable and necessary to
protect the legitimate business interests of the Company. The Participant also
agrees that these Restrictive Covenants will not preclude the Participant from
obtaining other gainful employment in his or her profession.

(d)       Remedies for Breach.

(i)     Forfeiture of Cash Performance Units. In the event of the Participant’s
breach of any of the Restrictive Covenants, the Cash Performance Units (whether
vested or unvested) shall immediately be forfeited and the Participant may be
required to repay any amount previously paid to the Participant by the Company
with respect to a vested Cash Performance Unit.

(ii)     Other Relief. In the event of the Participant’s actual or threatened
breach of this Agreement, the Participant agrees that the Company will be
entitled to provisional and injunctive relief in addition to any other available
remedies at law or equity.

8.        Nontransferability of Cash Performance Units. The Cash Performance
Units granted hereunder may not be sold, transferred, pledged, assigned,
encumbered or otherwise





7

--------------------------------------------------------------------------------

 



alienated or hypothecated, other than by will or by the laws of descent and
distribution or, on such terms and conditions as the Committee shall establish,
to a permitted transferee.

9.       Beneficiary Designation. The Participant may from time to time name any
beneficiary or beneficiaries (who may be named contingently or successively) by
whom any right under the Plan and this Agreement is to be exercised in case of
his or her death. Each designation will revoke all prior designations by the
Participant, shall be in a form reasonably prescribed by the Committee, and will
be effective only when filed by the Participant in writing with the Committee
during his or her lifetime.

10.     Transfer of Data.  The Participant consents to the Company or any
Affiliate thereof processing data relating to the Participant for legal,
personnel, administrative and management purposes and in particular to the
processing of any sensitive personal data relating to the Participant. The
Company may make such information available to any Affiliate thereof, those who
provide products or services to the Company or any Affiliate thereof (such as
advisers and payroll administrators), regulatory authorities, potential
purchasers of the Company or the business in which the Participant works, and as
may be required by law.

11.     Compliance with Applicable Laws and Regulations.  Notwithstanding
anything herein to the contrary, the Company shall not be obligated to pay
amounts due hereunder unless and until the Company is advised by its counsel
that such payment is in compliance with all applicable laws, regulations of
governmental authority, and the requirements of any exchange upon which the
Common Stock is traded. The Company may require, as a condition of such payment,
and in order to ensure compliance with such laws, regulations and requirements,
that the Participant make such covenants, agreements, and representations as the
Company, in its sole discretion, considers necessary or desirable.  In addition,
to the extent that all or any portion of any payment otherwise due hereunder
would not be deductible by the Company for federal tax purposes (irrespective of
whether the Company would, in fact, have the ability to take advantage of such
deduction), then the Company reserves the right to reduce or eliminate such
payment to an amount that would be deductible by the Company for federal tax
purposes.

12.     No Guarantee of Continued Service. Nothing in the Plan or in this
Agreement shall interfere with or limit in any way the right of the Company or
an Affiliate thereof to terminate the Participant’s Service at any time or
confer upon the Participant any right to continued Service.

13.     No Rights as a Shareholder. The Cash Performance Units represent only
the right to receive cash pursuant to the terms hereof, shall not represent an
equity security of the Company and shall not carry any voting or dividend
rights.

14.     Interpretation; Construction. Any determination or interpretation by the
Committee under or pursuant to this Agreement shall be final and conclusive on
all persons affected hereby. Except as otherwise expressly provided in the Plan,
in the event of a conflict between any term of this Agreement and the terms of
the Plan, the terms of the Plan shall control.

15.     Amendments. No amendment, alteration or termination of the Plan may,
without the written consent of the Participant, impair the rights of the
Participant under this Agreement. This Agreement may be amended as provided
under the Plan, but except as provided in the Plan,



8

--------------------------------------------------------------------------------

 





9

--------------------------------------------------------------------------------

 



no such amendment will, without the prior written consent of the Participant,
adversely alter or impair any rights or obligations under this Award.

16.       Miscellaneous. 

(a)       Notices. All notices, requests, demands, letters, waivers and other
communications required or permitted to be given under this Agreement shall be
in writing and shall be deemed to have been duly given if (A) delivered
personally, (B) mailed, certified or registered mail with postage prepaid, (C)
sent by next-day or overnight mail or delivery, or (D) sent by fax, as follows:

(i)        If to the Company:

CPI Card Group Inc.
10026 West San Juan Way
Littleton, CO 80127
Attention:  Chief Human Resources Officer
Phone:  303-345-2424

 

(ii)       If to the Participant, to the Participant’s last known home address,

 

or to such other person or address as any party shall specify by notice in
writing to the Company. All such notices, requests, demands, letters, waivers
and other communications shall be deemed to have been received (w) if by
personal delivery on the day after such delivery, (x) if by certified or
registered mail, on the fifth business day after the mailing thereof, (y) if by
next-day or overnight mail or delivery, on the day delivered, or (z) if by fax,
on the day delivered, provided that such delivery is confirmed.

(b)       Binding Effect; Benefits. This Agreement shall be binding upon and
inure to the benefit of the parties to this Agreement and their respective
successors and assigns. Nothing in this Agreement, express or implied, is
intended or shall be construed to give any person other than the parties to this
Agreement or their respective successors or assigns any legal or equitable
right, remedy or claim under or in respect of any agreement or any provision
contained herein.

(c)       No Guarantee of Future Awards. This Agreement does not guarantee the
Participant the right to or expectation of future Awards under the Plan or any
future plan adopted by the Company.

(d)       Waiver. Either party hereto may by written notice to the other (i)
extend the time for the performance of any of the obligations or other actions
of the other under this. Agreement, (ii) waive compliance with any of the
conditions or covenants of the other contained in this Agreement and (iii) waive
or modify performance of any of the obligations of the other under this
Agreement. Except as provided in the preceding sentence, no action taken
pursuant to this Agreement, including, without limitation, any investigation by
or on behalf of either party, shall be deemed to constitute a waiver by the
party taking such action of compliance with any representations, warranties,
covenants or agreements contained herein. The waiver by either party hereto of a
breach of any provision of this Agreement shall not operate or be construed as a
waiver of any preceding or succeeding breach and no failure by either party to
exercise any right or



10

--------------------------------------------------------------------------------

 





11

--------------------------------------------------------------------------------

 



privilege hereunder shall be deemed a waiver of such party’s rights or
privileges hereunder or shall be deemed a waiver of such party’s rights to
exercise the same at any subsequent time or times hereunder.

(e)       Code Section 409A Compliance. The Cash Performance Units are intended
to be exempt from or comply with the requirements of Code Section 409A and this
Agreement shall be interpreted accordingly. Notwithstanding any provision of
this Agreement, to the extent that the Committee determines that any portion of
the Cash Performance Units granted under this Agreement is subject to Code
Section 409A and fails to comply with the requirements of Code Section 409A,
notwithstanding anything to the contrary contained in the Plan or in this
Agreement, the Committee reserves the right to amend, restructure, terminate or
replace such portion of the Cash Performance Units in order to cause such
portion of the Cash Performance Units to either not be subject to Code Section
409A or to comply with the applicable provisions of such section.

(f)       Applicable Law. This Agreement shall be governed by and construed in
accordance with the law of the State of Delaware, regardless of the law that
might be applied under principles of conflict of laws. The Company and the
Participant agree that the jurisdiction and venue for any disputes arising
under, or any action brought to enforce (or otherwise relating to), this
Agreement shall be exclusively in the courts in the State of Colorado, County of
Arapahoe or Denver, including the Federal Courts located therein (should Federal
jurisdiction exist), and the Company and the Participant hereby submit and
consent to said jurisdiction and venue.

(g)       Section and Other Headings. The section and other headings contained
in this Agreement are for reference purposes only and shall not affect the
meaning or interpretation of this Agreement.

(h)       Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original and all of which
together shall be deemed to be one and the same instrument.

(i)       Erroneously Awarded Compensation. Notwithstanding any provision in the
Plan or in this Agreement to the contrary, this Award shall be subject to any
compensation recovery and/or recoupment policy adopted and amended from time to
time by the Company to comply with applicable law, including, without
limitation, the Dodd-Frank Wall Street Reform and Consumer Protection Act, or to
comport with good corporate governance practices.

—  Signature page follows  —

 

 



12

--------------------------------------------------------------------------------

 



 

Notwithstanding anything in this Agreement or in the Plan to the contrary, the
Committee hereby reserves the right, in its sole discretion, to terminate and
cancel this Award if the Participant fails to accept this Agreement on or prior
to May 5, 2017.

IN WITNESS WHEREOF, the Company and the Participant have duly executed this
Agreement as of the date first above written.

 

CPI CARD GROUP INC.

 

 

 

By: CPI Card Group Inc.

 

 

 

 

 

PARTICIPANT

 

 

 

Accepted via electronic acceptance

 

 

 

Name:

 

 

 

--------------------------------------------------------------------------------